*819DISSENTING OPINION
GRAham, Presiding Judge:
I find myself unable to agree with the majority opinion in this case. It seems to me that claim 9 is not allowable, in view of the prior art as shown by the references Zollinger and Eies. ■ •
Said claim 9 is very broad'. It includes four elements, as follows : First. Determining what portion of the available width of the film shall be devoted to the sound track. Second. Taking a picture ivhile optically compressing it laterally to bring it within the space of the remaining portion of such available width. Third. Imposing the sound track upon said predetermined portion. Fourth. Projecting said picture with optical restoration to its normal proportions while simultaneously reproducing the sound.
Each and every one of these elements is fully shown by the cited art.
Eies plainly teaches the desirability of additional space for a sound record, and teaches that it is known to the art that more space can be obtained by reducing the size of the picture. In his specification, he recites: “ This embodiment permits the use of the existing standard size of motion-picture films without diminution of the size of the pictures.” [Italics ours.]
It is true that in his suggested plans, he did so by a widening of the film, or by a double sound track upon a standard width film. However, the recognition is present that more space may be obtained by a decrease in the width of the picture.
Zollinger describes a method by which the pictures upon the film may be reduced either in height or width. This is done by a de-former, and in the projection of the same the pictures are restored to their normal size by use of a like deformer. This constitutes “ optically compressing it laterally ” and “ projecting said picture with optical restoration to its normal proportions.”
There is no particular apparatus described in claim 9 which differs from that of Zollinger. Therefore, there is nothing which distinguishes one from the other, in this respect.
It seems very obvious to me that with the disclosures of these two patents before him, one skilled in the art would have no difficulty in practicing the method detailed by appellant in claim 9. Much stress is laid, in the opinion of the majority, upon the affidavits in the record. These affidavits are silent as to the matter of commercial success, and at best are simply the expressions of the affiants that the appellant has made an invention. They have little, if any, weight in the consideration of the question of patentability which is here suggested to the court.
*820The Board of Appeals held that this claim was indefinite as to the size of the sound track. This is true. As the claim is drawn, it will apply to any method which includes making the sound track of any width desired, which, of course, would include a sound track of the width already known to, and practiced by, those engaged in this art.
I am of opinion the tribunals of the Patent Office arrived at the proper conclusion, and that claim 9 should not be allowed.
Garrett, J., concurs in the dissenting opinion.